Title: To James Madison from David Bailie Warden, 20 February 1812
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 20 february, 1812.
I beg leave to inform you, that on my arrival, at Paris, I ascertained, that a person, of New york, named Strong, was the author of the charge, concerning which you were pleased to ask an explanation, previous to my Consular appointment. I take the liberty of inclosing a narrative of the case, which I have written for the purpose of evincing to you the correctness of my conduct, and the great injustice of this person, whose violence, in this affair, has offended even his associates. It appears, that altho’ at the eve of my departure from Paris, for the United States, he expressed great satisfaction in all that had been done in the case, yet some time afterwards, stimulated by mean avarice, and by political Motives—he is a rank tory—he became my enemy, and sought improper means, in conjunction with another person to defeat my appointment as Consul.
The case of the Perseverance was committed to me in a special manner, by the messrs Willink Bankers, at amsterdam, to whom, and not to Strong, I was Accountable. These Gentlemen, have, in various letters, expressed their decided approbation of my conduct in this, as well as in other Cases, which they confided to my care. Besides, I had instructed Mr. Callaghan—a Banker, to whom I had inclosed their letter of attorney, to settle with the lawyer for all expences incurred in the prosecution of the case. This circumstance I had the honor to mention, in my explanation to you on the subject of Prize Cases, tho I then did not know that the charge related to the Perseverance. I am, sir, with great respect Your most obedient and very humble Servt
David Bailie Warden
